INZER, Justice:
ON MOTION
It appears from the record in this cause that appellant Cloudies Shinall was convicted of the crime of murder in the Circuit Court of Forrest County, Mississippi, and was sentenced to death in the gas chamber; and upon appeal to this court his sentence was affirmed on May IS, 1967, 199 So.2d 2S1, and the date of execution of the sentence was fixed as June 30, 1967; a suggestion of error was filed but the same was overruled on June 12, 1967; that thereafter and prior to the date of execution an appeal was taken to the Supreme Court of the United States and an order granted by this Court stayed that mandate of this Court until the appeal was acted upon by the United States Supreme Court; that on December 18, 1967, the Supreme Court of the United States denied the petition for a writ of cer-tiorari as shown by the mandate of that court now on file. 389 U.S. 1014, 88 S.Ct. 590, 19 L.Ed.2d 660.
The date heretofore fixed for execution of appellant Cloudies Shinall having passed, motion of State to have a new date set therefor is sustained and Friday, March IS, 1968, is hereby set for the date of execution, and the motion of appellant in opposition to the motion to reset execution date is overruled.
Motion in opposition overruled; motion to reset execution date sustained and Friday, March IS, 1968, fixed as the date of execution of sentence.
All Justices concur.